Citation Nr: 0014261	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-00 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Appellant represented by:	None

Appellee represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 decision of the VA 
Regional Office (RO) in Milwaukee, Wisconsin, which denied 
the benefit sought on appeal.  The appellant, the estranged 
wife of a veteran who had active service from August 1988 to 
August 1992, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.


FINDINGS OF FACT

1.  The appellant and the veteran were reportedly married in 
August 1991.

2.  The appellant and the veteran are not residing together 
and the veteran is not reasonably discharging his 
responsibility for support of his spouse.

3.  The total amount of the veteran's VA disability 
compensation benefits does not permit payment of a reasonable 
amount to any apportionee.


CONCLUSION OF LAW

The requirements for an apportionment of the veteran's VA 
disability compensation benefits have not been met.  
38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. §§ 3.450, 3.451, 
3.452, 3.458 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that all or any part of compensation payable 
on account of any veteran may, if the veteran is not living 
with his spouse or his children are not in his custody, be 
apportioned as prescribed by the Secretary of Veterans 
Affairs.  See 38 U.S.C.A. § 5307.  VA regulations elaborate 
that an apportionment may be paid if the veteran is not 
residing with his spouse, or if the veteran's children are 
not residing with him, and the veteran is not reasonably 
discharging his responsibility for his spouse's or children's 
support.  See 38 C.F.R. § 3.450(a)(1)(ii) (1999).

Notwithstanding the requirements for an apportionment, a 
"special apportionment" may be paid pursuant to 38 C.F.R. 
§ 3.451 without regard to any other provision regarding 
apportionment, where hardship is shown to exist on the part 
of the veteran's dependents.  In such cases, compensation may 
be apportioned between the veteran and his dependents on the 
basis of the facts of the individual case as long as it does 
not cause undue hardship to the other persons in interest.  
However, ordinarily an apportionment of more than 50 percent 
of the veteran's benefits would constitute undue hardship, 
while apportionment of less than 20 percent would not provide 
a reasonable amount for any apportionee.  See 38 C.F.R. 
§ 3.451.  In addition, the veteran's benefits will not be 
apportioned where the total benefit payable to the veteran 
does not permit payment of a reasonable amount to any 
apportionee.  See 38 C.F.R. § 3.458(a).

The basic facts in this case do not appear to be in 
controversy.  The appellant and the veteran were reportedly 
married in August 1991, and based on the appellant's account, 
the veteran abandoned his spouse and is not providing any 
financial support.  The record also reflects that the veteran 
is in receipt of a 10 percent disability evaluation and 
receives $95 a month for that disability evaluation.

Based on this evidence, it is apparent that the appellant has 
met the basic requirements for an apportionment of the 
veteran's VA disability compensation.  The appellant and the 
veteran are not residing together and the veteran is not 
reasonably discharging his responsibility for his spouse's 
support.  However, it is the Board's opinion that the 
veteran's disability compensation award is not large enough 
to permit payment of a reasonable amount to his dependent.  
In this regard, the Board would observe that the 10 percent 
evaluation with payment of $95 per month represents the 
smallest possible award of compensation benefits.  
Accordingly, the Board finds that, at this time, an 
apportionment of the veteran's VA compensation award is not 
warranted.


ORDER

An apportionment of the veteran's VA disability compensation 
benefits is denied.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals




 

